Case 2:20-cr-20017-PKH Document 308 Filed 01/22/21 Page 1 of 2 PagelD #: 917

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FORT SMITH DIVISION

UNITED STATES OF AMERICA PLAINTIFF
VS. CASE NO. 2:20CR20017-001-018
MANUEL DE JESUS PEREZ-ECHEVERRIA DEFENDANT

MOTION TO WITHDRAW

COMES NOW Ken Osborne, of the Osborne & Wilmoth Law Firm, and for his Motion
to Withdraw as counsel for Defendant, Manuel De Jesus Perez-Echeverria, states as follows:

Li That Ken Osborne moves the Court for permission to withdraw as counsel of
record for Manuel De Jesus Perez-Echeverria.

2. That Ken Osborne has taken reasonable steps to avoid any foreseeable prejudice
to the rights of Manuel De Jesus Perez-Echeverria. Notice of this motion has been provided to
Manuel De Jesus Perez-Echeverria.

3: That Ken Osborne spoke with Manuel De Jesus Perez-Echeverria via Zoom on
January 19'", 2021. After about 5 minutes he told me I was fired, and I no longer represented
him. He will not cooperate, and I therefore cannot properly represent him.

WHEREFORE, Ken Osborne, prays that he be allowed to withdraw as counsel for

Manuel De Jesus Perez-Echeverria in the above-styled matter.
Case 2:20-cr-20017-PKH Document 308 Filed 01/22/21 Page 2 of 2 PagelD #: 918

RESPECTFULLY SUBMITTED
KEN OSBORNE

e borne, ABA #87128
orne & Wilmoth Law Firm
P. O. Box 1345
Fayetteville, AR 72701
P: (479) 521-7727
F: (479) 521-0734

CERTIFICATE OF SERVIC

E
I, the undersigned, hereby certify that on January Gh / 2021, I have electronically

filed the foregoing with the Clerk of Court using the CM/ECF System which will send electronic
notification of such filing to all proper parties.

/s/ Ken Osborne
KEN OSBORNE
